   Case 17-38099       Doc 198      Filed 02/26/19 Entered 02/26/19 16:20:50             Desc Main
                                     Document     Page 1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                                )       Chapter 11
                                                      )
CLINTON J. MAHONEY,                                   )       Case No. 17 B 38099
                                                      )
                               Debtor.                )       Hon. Timothy A. Barnes
                                                      )       Hearing Date & Time:
                                                      )       March 19, 2019 at 10:00 a.m.

                                         NOTICE OF MOTION

TO: Attached Service List

       PLEASE TAKE NOTICE THAT on March 19, 2019, at 10:00 a.m., I shall appear before the
Honorable Timothy A. Barnes, or any other judge sitting in his stead, in Room 744, 219 South
Dearborn Street, Chicago, Illinois, and request a hearing on Debtor’s Attorneys’ Application for
Allowance of Final Compensation and Reimbursement of Costs and Expenses, a copy of which is
attached hereto and thereby served upon you.



                                   CERTIFICATE OF SERVICE

         I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System, I caused a copy
of the foregoing NOTICE OF MOTION and APPLICATION to be served on all persons set forth on
the attached Service List identified as Registrants through the Court’s Electronic Notice for Registrants
and, as to all other persons on the attached Service List by mailing a copy of same in an envelope
properly addressed and with postage fully prepaid and by depositing same in the U.S. Mail, Chicago,
Illinois, on the 26th day of February, 2019.

                                                              /s/ Gregory K. Stern
                                                              Gregory K. Stern


Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID #6216626)
Rachel S. Sandler (Atty. ID #6310248)
Dennis E. Quaid (Atty. ID #2267012)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
                                           SERVICE LIST
  Case 17-38099        Doc 198    Filed 02/26/19 Entered 02/26/19 16:20:50   Desc Main
                                   Document     Page 2 of 8



Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick S. Layng, United States Trustee
219 South Dearborn Street
Suite 873
Chicago, Illinois 60604

David J. Fischer
Michael B. Kind
Brian A. Raynor
Locke Lord LLP
111 South Wacker Drive
Chicago, Illinois 60606

Timothy M. Hughes
1933 North Meacham Road
Suite 600
Schaumburg, Illinois 60173

Parties Served Via U.S. Mail

Clint Mahoney
10725 Maplewood Road
Countryside, Illinois 60525
   Case 17-38099        Doc 198      Filed 02/26/19 Entered 02/26/19 16:20:50            Desc Main
                                      Document     Page 3 of 8


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                                  )       Chapter 11
                                                        )
CLINTON J. MAHONEY,                                     )       Case No. 17 B 38099
                                                        )
                                Debtor.                 )       Hon. Timothy A. Barnes

              APPLICATION FOR ALLOWANCE OF FINAL COMPENSATION
                  AND REIMBURSEMENT OF COSTS AND EXPENSES

         Now Comes Gregory K. Stern, Monica C. O’Brien, Rachel S. Sandler and Dennis E. Quaid of

Gregory K. Stern, P.C. (the "Attorneys"), Attorneys for Clinton J. Mahoney, Debtor and Debtor In

Possession, and, pursuant to § 330 of the Bankruptcy Code, request that this Court enter an order

allowing final compensation of $126,624.00 for 282.60 hours of legal services rendered to the Chapter

11 Debtor In Possession, reimbursement of costs and expenses in the amount of $2,044.35 and

authorizing payment of the unpaid balance of allowed final compensation and reimbursement of costs

and expenses totaling $35,046.13 and, in support thereof, state as follows:

         1.     On December 27, 2017, the Debtor filed a Voluntary Petition for relief under Chapter

11 of the Bankruptcy Code; and, the Debtor, as Debtor In Possession, has continued in possession of

his property, pursuant to §§ 1107 and 1108; and, no trustee has been appointed in this case.

         2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157; and, this is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         3.     In accordance with Bankruptcy Rule 2002, notice of this Final Application has been

sent to the Debtor, United States Trustee and all creditors and parties in interest.

         4.     On December 27, 2017, the Debtor and the Attorneys entered into an agreement

whereby the Attorneys agreed to represent the Debtor in a Chapter 11 case in consideration for the

Debtor’s agreement to pay for professional services rendered in accordance with the Attorneys’ hourly
  Case 17-38099        Doc 198     Filed 02/26/19 Entered 02/26/19 16:20:50            Desc Main
                                    Document     Page 4 of 8


fee schedule in effect from time to time, with all compensation and reimbursement of costs and

expenses being subject to further approval of this Court. Prior to filing the Attorneys received a pre-

petition minimum fee in the amount of $5,669.80 for professional services to be rendered herein.

         5.    The rates at which the Attorneys seek compensation are at or below their usual and

customary hourly rates charged for bankruptcy work of this nature, performed for other clients. At all

times relevant hereto, the Attorneys’ hourly services have been billed as follows: Gregory K. Stern and

Dennis E. Quaid $475.00, Monica C. O'Brien $450.00 and Rachel S. Sandler $350.00.

         6.    On or about January 23, 2018, this Court entered an Order Authorizing Employment of

Attorneys authorizing the employment of the Attorneys, as counsel for the Debtor as Debtor In

Possession, with all compensation and reimbursement of expenses subject to further order of this

Court.

         7.    On August 21, 2018, the Attorneys filed their First Application for Allowance of

Interim Compensation and Reimbursement of Costs and Expenses (the “First Application”) (Docket

No. 106) which is incorporated herein by reference; and, on September 18, 2018, an Order Allowing

First Interim Compensation and Reimbursement of Costs and Expenses was entered (Docket No.

125) awarding $89,283.50 to the Attorneys for professional services rendered and reimbursement of

costs and expenses of $1,838.72 for the time period of December 27, 2017 through August 20, 2018

and authorizing the Debtor to pay the Attorneys the unpaid balance of allowed interim

compensation and reimbursement of costs and expenses in the amount of $85,422.22.

         8.    The Attorneys have received payment, in full, of the allowed interim compensation

and reimbursement of costs and expenses awarded in the First Application, and on or about

February 20, 2019, the Attorneys received payment of attorney fees in the amount of $2,500.00 from

the proceeds of sale of the Western Avenue.

         9.    The Attorneys have expended an additional 86.20 hours of professional services from
  Case 17-38099        Doc 198     Filed 02/26/19 Entered 02/26/19 16:20:50            Desc Main
                                    Document     Page 5 of 8


August 21, 2018 through February 25, 2019, as more fully set forth in the Time Sheets attached

hereto and made a part hereof.

       10.     The professional services rendered from August 21, 2018 through February 25, 2019

have been separated into four (4) service categories, which have been separated and identified solely

for the purposes of summarizing with specificity the services rendered on behalf of the Debtor In

Possession and for the benefit of his estate. These service categories and the professional time spent

within each category are as follows:

       SERVICE CATEGORY                                              HOURS

       A.      General Case Administration                           16.90
       B.      Real Property                                         31.70
       C.      Plan and Disclosure Statement                         26.20
       D.      Professionals                                         11.40
                                               TOTAL:                86.20
       11.     The professional services were rendered within the service categories as follows:

       A.      General Case Administration:         This service category involved 16.90 hours of

services (Time Sheets, pages 1 – 6) that included: 1) Meetings and communications with Debtor

regarding representation of Debtor in Possession, Debtor in Possession operations, operating reports,

DIP account management, reinstatement of insurance, payment of U.S. Trustee statutory fees, case

status, notices, case goals and strategy; impact of divorce on Chapter 11; settlement with Don McNeil;

2) Meetings and communications with creditors’ attorneys and UST’s office regarding Chapter 11

case; 3) Teleconference and communications with Debtor regarding preparation of operating reports;

4) Representation at meetings with U.S. Trustee and court hearings; 5) Review of Operating Reports

and communications with accountants regarding same; 6) Communications with accountants regarding

books and records; 7) General case administration matters.

       B.      Real Property - This service category involved 31.70 hours of services (Time Sheets,

pages 7 – 13) that included: 1) Communications with real estate broker regarding marketing properties,

listing price periodic reductions, access and inspection of properties, marketing efforts and offers to

purchase Hamilton, Ambriance and Western Avenue properties; 2) Communications with Debtor
   Case 17-38099       Doc 198     Filed 02/26/19 Entered 02/26/19 16:20:50            Desc Main
                                    Document     Page 6 of 8



regarding marketing properties, listing price reductions, access, inspection and maintenance of

properties, marketing efforts and offers to purchase Hamilton, Ambriance and Western Avenue

properties; 3) Reviewing and negotiating 80th Place and Hamilton sale contracts; 4) Communications

with Hamilton and Western Avenue buyers’ attorneys relating to attorney review, sale and closing

sales of Hamilton and Western Avenue properties, 5) Order and review title commitment and surveys

for Hamilton and Western Avenue properties; 6) Teleconferences and communications with title

company regarding title commitment, orders approving sale, and closing sales of Hamilton and

Western Avenue properties; 7) Communications with Hamilton and Western Avenue buyers’ attorneys

regarding contract, contract revisions, price reduction, attorney review, title commitments and

closings; 8) Drafting Motion to Sell Western Avenue, Notices, Orders and closing documents and

statements; and, 10) Representation of Debtor at Court hearings and Western Avenue real estate

closing.

       C.      Plan and Disclosure Statement - This service category involved 26.20 hours of

services (Time Sheets, pages 15 – 20) related to the Debtor’ Amended Plan of Reorganization and

Disclosure Statement, and included the following: 1) Draft Chapter 11 Amended Plan of

Reorganization and Disclosure Statement to accommodate Debtor’s comments relating thereto; 2)

Reviewing Debtor’s draft of plan of reorganization and communications with Debtor regarding his

draft plan of reorganization 3) Communications with Debtor regarding Plan, Disclosure Statement,

restructuring terms for secured creditor, James Mahoney plan, Debtor’s release sought, confirmation of

James Mahoney Plan, obligations thereunder, consummation of James Mahoney Plan, and

miscellaneous matters; 4) Communications with UST and creditors regarding Plan and Disclosure

Statement; 5) Teleconferences, correspondence and meetings with James Mahoney’s attorneys

regarding debt restructuring proposals, plan terms, competing plan drafted by James Mahoney,

payment of James Mahoney secured claims from Mahoney LP distributions and tax liabilities arising

from distributions, Debtor’s release and miscellaneous matters; 6) Communications with Debtor’s

accountants regarding James Mahoney plan, priority tax claims and repayment, consummation of

confirmed Plan of Reorganization, balance in dip accounts, plan obligations and payment distributions
  Case 17-38099        Doc 198     Filed 02/26/19 Entered 02/26/19 16:20:50           Desc Main
                                    Document     Page 7 of 8



to secured, priority and general unsecured creditors, communications with Associated Bank regarding

dip accounts and miscellaneous matters; 7) Draft updated liquidations analysis; 8) Representation of

Debtor at hearings on confirmation of James Mahoney Plan and status hearings on the confirmed plan.

         D.    Professionals: This service category involved 11.40 hours of professional services

(Time Sheets, page 21 - 22) that included: 1) Drafting Notice of Accountants Fee Application,

Application to Employ Special Counsel, Supplement to Special Counsel’s Application, Affidavit,

Notice and Order; 2) Reviewing and revising Time Sheets August 21, 2018 through February 25,

2019; 3) Drafting Application for Allowance of Final Compensation, Notice of Motion, Notice, Cover

Sheet and Order, 4) Research retention of special counsel; 5) Communications with Debtor and

accountant regarding employment of Special Counsel, William Cherny, 6) United States Trustee’s

office regarding attorneys’ fee application and employment of Special Counsel; 7) Representation at

court hearings on Special Counsel, Herman Marino, fee application and employment of Special

Counsel, William Cherny.

         11.   All of the professional services performed were actual and necessary for the proper

representation of the Debtor as Chapter 11 Debtor in Possession and in furtherance of the Debtor's

reorganization; and, as such, all of the services rendered were authorized pursuant to this Court's

Order Authorizing Employment Of Counsel and benefited the estate. No time has been included for

services that are clerical in the nature.   The Attorneys further stating that there has been no

duplication of services by Dennis E. Quaid, Monica C. O'Brien, Rachel S. Sandler or Gregory K.

Stern.

         12.   The value of the professional services rendered by the Attorneys to the Debtor, as

Debtor In Possession, from December 27, 2017 through August 20, 2018, as more fully set forth in

the Time Sheets attached to the First Application, and from August 21, 2018 through February 25,

2019, as more fully set forth in the Time Sheets attached hereto and made a part hereof, and covered

by this Final Application is $126,624.00.

         13.   Actual and necessary costs in the amount of $2,044.35 have been expended by the

Attorneys as detailed on the Time Sheets attached to the First Application (pages 16 and 23), and the
   Case 17-38099          Doc 198      Filed 02/26/19 Entered 02/26/19 16:20:50              Desc Main
                                        Document     Page 8 of 8



Time Sheets attached hereto (page 13-14). Costs include but are not limited to filing fees, postage,

pacer fees, UCC search fees and copying charges at the rate of ten cents (.10) per copy.

        14.       The Attorneys anticipate that further professional services will be required to fulfill and

implement the Reorganized Debtor’s obligations under the confirmed Plan. The Attorneys may

supplement the amounts sought herein prior to the scheduled hearing on this Application by filing

Supplemental Time Sheets, setting forth professional services rendered after February 25, 2019, on or

before hearing on this Application for Allowance of Final Compensation. Professional Services

rendered thereafter will be invoiced monthly to the Reorganized Debtor and Margaret Hunn, Plan

Disbursing Agent, who will be authorized to disburse payment of the amounts sought without further

order of Court.

       WHEREFORE, Gregory K. Stern, Monica C. O’Brien, Rachel S. Sandler and Dennis E.

Quaid pray for entry of an Order, pursuant to § 330 of the Bankruptcy Code, allowing Gregory K.

Stern, P.C. final compensation in the amount of $126,624.00 for actual and necessary professional

services rendered and reimbursement in the amount of $2,044.35 for actual and necessary costs and

expenses incurred; authorizing and directing the Debtor to pay the unpaid balance of allowed interim

compensation and reimbursement of costs and expenses of $35,046.13 as a priority cost of

administration; and, for such other relief as this Court deems just.


                                                         By:   /s/ Gregory K. Stern
                                                           Gregory K. Stern, Debtor’s Attorney




Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID #6216626)
Rachel S. Sandler (Atty. ID #6310248)
Dennis E. Quaid (Atty. ID #2267012)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
